859 F.2d 151Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Charles WAGENER, Plaintiff-Appellant,v.B. Norris VASSAR, Individually and in his official capacity,Lewis W. Hurst, Individually and Officially, George M.Hampton, Sr., Individually and Officially, Morris L. Ridley,Individually and Officially, Frank E. Saunders, Individuallyand Officially, Defendants-Appellees.
No. 88-7115.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1988.Decided Sept. 20, 1988.

Ronald Charles Wagener, appellant pro se.
Robert Harkness Herring, Jr., Office of Attorney General of Virginia, for appellees.
Before DONALD RUSSELL, WIDENER, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Ronald Charles Wagener appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wagener v. Vassar, No. CA-88-12-R (E.D.Va., May 5, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.